                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                         DOCKET NO. 5:13-cr-0050-FDW-DSC
UNITED STATES OF AMERICA,                       )
                                                )
                                                )
        vs.                                     )
                                                )                      ORDER
                                                )
(1) LARRY MITCHELL SNYDER,                      )
                                                )
                Defendant.                      )
                                                )
                                                )

       THIS MATTER is before the Court on Defendant’s Motion for Compassionate Release.

(Doc. No. 182). For the reasons set forth below, Defendant’s Motion for Compassionate Release

(Doc. No. 182) is DISMISSED WITHOUT PREJUDICE.

       On May 1, 2020, Defendant filed his Motion for Compassionate Release. (Doc. No. 182).

On May 7, 2020, the United States filed its Response in opposition. (Doc. No. 186). Finally, this

Court ordered Defendant to file a Reply brief to the United States’ Response in opposition by May

22, 2020. (Doc. No. 187). To date, Defendant has failed to file a Reply brief to the United States’

Response.

       IT IS, THEREFORE, ORDERED Defendant’s Motion for Compassionate Release is

DISMISSED WITHOUT PREJUDICE. The Court advises Defendant that he may file a motion

for reconsideration if he can show excusable neglect for not filing a Reply Brief.

       IT IS SO ORDERED.
                                          Signed: October 14, 2020




     Case 5:13-cr-00050-FDW-DSC Document 194 Filed 10/15/20 Page 1 of 1
